DETAILED ACTION
The instant action is in response to application DATE.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title is objected to as not being specific.  Please have a title more descriptive of the claimed invention.
The abstract is objected to for the following informalities: “configured to” is legal language per MPEP 2111.04 and 2181.  Please revise.  Examiner suggests “a control circuit controlling the switch element” and “The comparator compares”.
The specification is objected to for the following informalities:
“ADC-DC” should be “A DC-DC” in ¶5.
¶5 “configured to control” appears to mean “controls”.
¶5 “is configured to compare” appears to mean “compares”.
¶14 “is configured to compare” appears to mean “compares”.
¶14 “is configured to supply” appears to mean “supplies”.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
Claims 4, 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 4, applicant claims “left unworked”.  About the only thing in the specification regarding an unworked voltage is an EDLC voltage, which seems to refers to any voltage has a number of problems with it.  An EDLC could be any voltage from a negative voltage depending on the reference, to a ground voltage, to another positive voltage which only appears dependent upon physical construction of the device.  As such, this term is unclear.  For the purposes of examination, unworked will be assumed to mean target voltage.
There are a number of issues with claim 5.  First applicant is claiming an apparatus.  Applicant also claims a method step is listed towards the bottom of the claim (“and then”).  Please note that per MPEP 2173.05(p), this is indefinite (“A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).”).  Second, the claim itself is rather unclear.  Though examiner assumes applicant is trying to claim specifics of Fig. 5, the way it is written is rather confusing.  It is also not clear if the output current and the constant current are the same or different currents.  For the purposes of examination, it will be assumed to be written as follows:
 “wherein, the DC-DC converter starts, the control circuit the switch element in the following manner:
control the switch element such that an output current has a constant value when the power voltage is greater than a first predetermined voltage value;
when the power voltage is less than a first predetermined threshold value and when the voltage at the output end is higher than a second predetermined voltage value, the converter controls the switch element such that the output current is smaller than the constant current, 
wherein the control circuit changes to steady-state control when the power voltage is greater than or equal to the first predetermined voltage value such that the output current maintains the constant value”.
As to claim 6, this appears to be indefinite since a starting condition cannot have conditions and be independent simultaneously.
 As to claim 7, there is a similar issue to claim 4 above.
Claims 5-7 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Babu et als “Simulation and Performance Analysis of CCM Zeta Converter with PID Controller” (IEEE NPL) in view of Uchida (US 6307359).
As to claim 1,  Babu discloses (see image below) a DC-DC converter comprising: an input end; an output end; a switch element having one end and another and, the one end of the switching element being connected to the input end; a coupling capacitor having one end and another end, the one end of coupling capacitor being connected to the another end of the switch element at a first node; a first inductor having one end and another end, the one end of the first inductor being connected to the another end of the coupling capacitor at a second node, the another end of first inductor being connected to the output end at a third node; a control circuit configured to control the switch element; a second inductor having one end and another end, the one end of the second inductor being connected to the first node, the another end of the second inductor being connected to a ground; a first diode having a cathode and an anode, the cathode of the first diode being connected to the second node, the anode of the first diode being connected to the ground; a smoothing capacitor having one end and another end, the one end of the smoothing capacitor being connected to the third node, the another end of the smoothing capacitor being connected to the ground; a comparator configured to be powered with a power voltage, and to compare a voltage at the output end with a reference voltage so as to output a comparison result to the control circuit.
Babu does not disclose a second diode having an anode and a cathode, the anode of the second diode being connected to the second node, the cathode of the second diode being connected to the comparator, the second diode being configured to supply the power voltage from the cathode to the comparator; and an output capacitor having one end and another end, the one end of the output capacitor being connected to the cathode of the second diode, the another end of the output capacitor being connected to the ground.
Uchida teaches (Fig. 3) a second diode (9) having an anode and a cathode, the anode of the second diode being connected to the second node (V6 connected via items 5, 3), the cathode of the second diode being connected to the comparator (63), the second diode being configured to supply the power voltage from the cathode to the comparator; and an output capacitor (10) having one end (9/10) and another end (GND), the one end of the output capacitor being connected to the cathode of the second diode, the another end of the output capacitor being connected to the ground.


    PNG
    media_image1.png
    934
    846
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to the control power supply disclosed in Uchida to decrease the amount of live input connections.
	As to claim 3, Babu in view Uchida teaches wherein the control circuit is configured to: detect the voltage at the output end before driving the switch element, and control the switch element to start the DC-DC converter by a soft start when the voltage at the output end detected before driving the switch element is higher than a predetermined voltage value (both show a comparator comparing output to a reference driving a modulation signal).
As to claim 8, Babu in view of Uchida teaches wherein the DC-DC converter is configured to boost a voltage at the input end, and apply the boosted voltage to the output end ( a sepic converter can buck or boost).
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Babu (IEEE NPL) in view of Uchida (US 6307359) and Hingden (JP 2016 100588 A).
As to claim 2, Babu in view of Uchida does not teach wherein the control circuit is configured to control the switch element to output a constant current from the output end of the switch element.
Hingden teaches wherein the control circuit is configured to control the switch element to output a constant current from the output end of the switch element (¶27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use current control as disclosed in Uchida to prevent overheating.
Claim 3-4 are (as best understood) rejected under 35 U.S.C. 103 as being unpatentable over Babu (IEEE NPL) in view of Uchida (US 6307359) and Daly (US 9,998,001).
As to claim 3, Babu in view of Uchida do not teach wherein the control circuit is configured to: detect the voltage at the output end before driving the switch element, and control the switch element to start the DC-DC converter by a soft start when the voltage at the output end detected before driving the switch element is higher than a predetermined voltage value.
Daly teaches wherein the control circuit is configured to: detect the voltage at the output end before driving the switch element (Col. 3, line 55- Col. 4, line 6“when the power supply controller is powered down or the Output voltage 103 is below a lock-out threshold voltage 102. Upon start-up, as the Output voltage 103 begins to rise, the UVLO voltage 101 can change state 104 when the Output voltage 103 satisfies the lock-out threshold voltage 102. Thus, the UVLO voltage 101 prevents the secondary controller from powering on until the Output Voltage 103 reaches a predetermined value.”), and control the switch element to start the DC-DC converter by a soft start (Col. 4, line 19 “soft start”) when the voltage at the output end detected before driving the switch element is higher than a predetermined voltage value (UVLO lockout voltage).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to UVLO on the output as disclosed in Daly to provide a minimum voltage to downstream components.
As to claim 4, Babu in view of Uchida and Daly teach wherein a power storage device (Uchida, 4) is connected to the output end, and the predetermined voltage value is determined according to a left-unworked voltage value of the power storage device (the target value is the UVLO threshold).
Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 5, the prior art fails to disclose: “wherein, at starting the DC-DC converter, the control circuit is configured to: control the switch element such that an output current output from the output end becomes a constant current when the power voltage is not less than a first predetermined voltage value; and control the switch element such that the output current is smaller than the constant current when the voltage at the output end is higher than a second predetermined voltage value and the power voltage is lower than the first predetermined voltage value, and then, control the switch element such that the output current becomes the constant current when the power voltage reaches the first predetermined voltage value” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839